DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24, upon which claim 26 is dependent, recites a first or second mode, then claim 26 appears to broaden this be reciting a first, second or third mode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0068976 to Yoshida et al. (Yoshida), in view of US Patent Application Publication .
As to claim 1, Yoshida teaches a hydrogen system comprising a hydrogen generator (water electrolysis apparatus) (24) which generates hydrogen gas, a storage (72) storing the hydrogen gas and a housing (62) which houses the generator (24) and the storage (72) (Paragraphs 0036 and 0037; Figure 3).  As Yoshida teaches that the storage (72) stores the hydrogen produced by the generator (24), there is inherently some sort of passage there between, furthermore, Yoshida teaches that the housing comprises pipes and valves as necessary (Paragraph 0020); however, Yoshida fails to teach the specific passage configuration.  
However, Takeuchi also discusses an electrolytic hydrogen generating system wherein the hydrogen that is generator in the generator (14) is sent to a storage (26) and teaches that the means for sending the hydrogen to the storage should comprise a passage (16/24) sending gas from the generator (14) to the storage from which is branched a second passage (38) comprising a first valve (40), the branched second passage (38) comprising a bleed passage providing for bleeding the hydrogen outside the system (Paragraphs 0027, 0030 and 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the interconnection between the hydrogen generator and the hydrogen storage of Yoshida with a first passage connecting the generator and the striate, and a second gas passage comprising a first valve branched from the first passage, with the reasonable expectation of effectively providing for the passage of the hydrogen and with the additional benefit of allowing for bleeding of the hydrogen as taught by Takeuchi.
However, while Yoshida teaches that the hydrogen is used for fuel gas, Yoshida is silent as to how the stored hydrogen is provided as this fuel gas.  However, Takeuchi further teaches that the flow passages should comprises a third gas passage (46) comprising a second valve (48) from which the hydrogen in the storage (26) can be provided outside the system for usage (Paragraph 0032).  
However, the combination fails to further teach that the apparatus comprises a controller which opens at least one of the valves.  However, Mermelstein also discusses the electrolytic production, storage and provision of hydrogen gas and teaches that the apparatus should comprise a control unit (174) in order to allow for monitoring and controlling of all the systems and connections in the apparatus including the valves (Paragraphs 0023, 0034 and 0035).  Therefore, it would have been obvious to one of ordinary skill in the art the time of invention to add a control unit to the apparatus of the combination in order to allow for monitoring and controlling of all the systems and connections in the apparatus including the valves as taught by Mermelstein.  Thus a controller that is capable of, and in fact specifically configured to, open and close the first and second valves.  
As to claim 2, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Yoshida further teaches that the apparatus comprises at least one detector (30/74) which detects hydrogen leakage in the housing (62) (Paragraph 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraph 0034, 0035 and 0038).  Thus a controller in connection with the detectors and the valves and capable of operating so as to open at least one of the first valve or the second valve to discharge the hydrogen outside of the housing when at least one of the detectors detects hydrogen leakage (MPEP 2114).  
As to claim 3, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  As discussed above, the controller of the combination is in connection with the detectors and the valves and thus the apparatus is capable of performing the functional language of “wherein when (MPEP 2114).
As to claim 4, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 3.  As discussed above, the controller of the combination is in connection with the detectors and the valves and thus the apparatus is capable of performing the functional language of “wherein if the at least one detector no longer detects the hydrogen leakage within a predetermined time length after the first valve is opened, the controller does not open the second valve” (MPEP 2114).
As to claim 5, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 3.  As discussed above, the controller of the combination is in connection with the detectors and the valves and thus the apparatus is capable of performing the functional language of “wherein if the at least one detector continues detecting the hydrogen leakage beyond a predetermines time length after the first valve is opened, the controller opens the second valve” (MPEP 2114).
As to claim 6, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  As discussed above, the controller is configured to open both the first and second valves.  
As to claim 7, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  As discussed above, the controller of the combination is in connection with the detectors and the valves and thus the apparatus is capable of performing the functional language of “wherein when the at least one detector detects the hydrogen leakage, the controller opens both the first valve and the second valve” (MPEP 2114).
As to claim 8, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1. As discussed above, the controller is configured to open and close both the first and second valves.  
As to claim 9, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  As discussed above, the controller of the combination is in connection with the detectors and (MPEP 2114).
As to claim 10, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  As discussed above, the controller is configured to open and close both the first and second valves.  
As to claim 11, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  As discussed above, the controller of the combination is in connection with the detectors and the valves and thus the apparatus is capable of performing the functional language of “wherein when the at least one detector detects the hydrogen leakage, the controller closes the first valve and opens the second valve” (MPEP 2114).
As to claim 12, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the flow passage (16/24) connecting the hydrogen generator (14) to the hydrogen storage (26), the first flow passage of the combination, comprises a third valve (42) provided to the first passage (16/24) downstream of a branch point of the first passage from which the second gas passage (38) is branched (Paragraphs 0031 and 0032; Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, specifically teaches that this includes the valves (Paragraph 0034 and 0035).  Thus an apparatus capable of performing the functional language of “wherein the controller closes the third valve while the controller opens the first valve” (MPEP 2114).  
As to claim 13, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 12.  Takeuchi further teaches that the first flow passage (16/24) comprises a fourth valve (36) upstream of the branch point from which the second gas passage (38) is branched (Paragraph 0030; Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each  (Paragraph 0034 and 0035).  Thus an apparatus capable of performing the functional language of “wherein the controller closes the third valve and opens the fourth valve while the controller opens the first valve” (MPEP 2114).
As to claim 14, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 12.  Takeuchi further teaches that the first flow passage (16/24) comprises a fourth valve (36) upstream of the branch point from which the second gas passage (38) is branched (Paragraph 0030; Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, specifically teaches that this includes the valves (Paragraph 0034 and 0035).  Thus an apparatus capable of performing the functional language of “wherein the controller closes both the third valve and the fourth valve while the controller opens the first valve” (MPEP 2114).
As to claim 15, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the flow passage (16/24) connecting the hydrogen generator (14) to the hydrogen storage (26), the first flow passage of the combination, comprises a third valve (42) provided to the first passage (16/24) downstream of a branch point of the first passage from which the second gas passage (38) is branched (Paragraphs 0031 and 0032; Figure 1).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, specifically teaches that this includes the valves (Paragraph 0034 and 0035).  Thus an apparatus capable of performing the functional language of “wherein the controller closes the third valve while the controller opens the second valve” (MPEP 2114).  
As to claim 16, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the first flow passage (16/24) connecting the hydrogen generator (14) to the hydrogen storage (26), comprises a third valve (42) provided to the first passage (16/24) (38) is branched and a fourth valve (36) upstream of the branch point (Paragraphs 0030, 0031 and 0032; Figure 1).  The joining of the branch passage to the first passage would result in joint being formed immediately on either side thereof, thus location a first joint and a second joint on the first passage between the third and fourth valves.  
As to claim 17, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  Yoshida further teaches that the at least one detector includes a first detector (30) in the proximity of the hydrogen generator (24) and thus capable of detecting hydrogen leakage from the first gas passage and a second detector (74) in the proximity of the storage tank (74) and thus capable of detecting hydrogen leakage from the storage (Paragraphs 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraph 0034, 0035 and 0038).  Thus a controller in connection with the detectors and the valves and capable of performing the functional language of “if the first detector detects the hydrogen leakage but the second detector detects no hydrogen leakage, the controller opens the first valve, and closes the second valve” (MPEP 2114).  
As to claim 18, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  Yoshida further teaches that the at least one detector includes a first detector (30) in the proximity of the hydrogen generator (24) and thus capable of detecting hydrogen leakage from the first gas passage and a second detector (74) in the proximity of the storage tank (74) and thus capable of detecting hydrogen leakage from the storage (Paragraphs 0022 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, furthermore, Mermelstein specifically teaches that this should include hydrogen detectors (Paragraph 0034, 0035 and 0038).  Thus a controller in connection with the detectors and the valves (MPEP 2114).  
As to claim 19, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  Yoshida further teaches that the apparatus comprises a ventilator (42a/42b/42c) which ventilates an interior of the housing (Paragraphs 0025 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system (Paragraph 0034 and 0035).  Thus an apparatus capable of performing the functional language of “wherein when the at least one detector detects hydrogen leakage, the controller operates the ventilator” (MPEP 2114).  
As to claim 20, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 2.  Yoshida further teaches that the apparatus comprises a ventilator (42a/42b/42c) which ventilates an interior of the housing (Paragraphs 0025 and 0038; Figure 3).  As discussed above, Mermelstein teaches that the controller should monitor and control each component of the system, specifically including the generator (RSOFC) (Paragraph 0034, 0035 and 0036).  Thus an apparatus capable of performing the functional language of “wherein when the at least one detector detects hydrogen leakage, the controller stops generation of the hydrogen-containing gas by the generator, and operates the ventilator” (MPEP 2114).  
As to claim 21, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  However, Yoshida fails to further teach that the apparatus comprises a pressure booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of 
As to claim 22, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 21.  The controller of the combination, monitoring and controlling all system components, is capable of performing the functional language of “wherein the controller operates the pressure booster while the controller opens the first valve” (MPEP 2114).
As to claim 23, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 14.  However, Yoshida fails to further teach that the apparatus comprises a pressure booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a compressor, a pressure booster, to the first passage of the combination upstream from the second gas passage in order to provide the hydrogen in water removed and high pressure form to the storage as taught by Mermelstein.  The controller of the combination, monitoring and controlling all system components, is capable of performing the functional language of “wherein the controller does not operate the pressure booster while the controller opens the first valve and closes the third valve and the fourth valve” (MPEP 2114).
As to claim 24, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 1.  Takeuchi further teaches that the flow passage (16/24) connecting the hydrogen generator (14) to the hydrogen storage (26), the first flow passage of the combination, comprises a third valve (42) provided to the first passage (16/24) downstream of a branch point of the first passage from which the second gas passage (38) is branched (Paragraphs 0031 and 0032; Figure 1).  Mermelstein further (Paragraph 0034).  Thus an apparatus capable of performing the functional language of “wherein based on the input received by the receiver, the controller performs one of a first mode of opening the first valve and the second valve, and a second mode of closing the second valve and the third valve, and opening the first valve” (MPEP 2114).  
As to claim 25, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 24.  However, Yoshida fails to further teach that the apparatus comprises a pressure booster.  However, Mermelstein further teaches that to provide the hydrogen to the storage the hydrogen should be passed through a compressor (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a compressor, a pressure booster, to the first passage of the combination upstream from the second gas passage in order to provide the hydrogen in water removed and high pressure form to the storage as taught by Mermelstein.  The controller of the combination, monitoring and controlling all system components, is capable of performing the functional language of “wherein the controller operates the pressure booster in the first mode and the second mode” (MPEP 2114).
As to claim 26, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 24.  The apparatus with the controller and receiver of the combination is capable of performing the functional language of “wherein based on the input received by the receiver, the controller performs one of the first mode, the second mode, and a third mode of closing the first valve and the third valve, and opening the second valve” (MPEP 2114).  
As to claim 27, the combination of Yoshida, Takeuchi and Mermelstein teaches the apparatus of claim 26.  However, Yoshida fails to further teach that the apparatus comprises a pressure booster.  (120) in line between the generator (102) and storage (118) upstream of a bleed gas branch (128/130) in order to provide water removed high pressure hydrogen to the storage (Paragraphs 0025, 0026 and 0028; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a compressor, a pressure booster, to the first passage of the combination upstream from the second gas passage in order to provide the hydrogen in water removed and high pressure form to the storage as taught by Mermelstein.  The controller of the combination, monitoring and controlling all system components, is capable of performing the functional language of “wherein the controller operates the pressure booster in the first mode and the second mode, and does not operate the pressure booster in the third mode” (MPEP 2114).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7 and 13 of copending Application No. 16/270,715 (reference application). Although the claims at issue are not identical, they utilize slightly different wording, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CIEL P Contreras/Primary Examiner, Art Unit 1794